Citation Nr: 0901620	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-05 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for arteriosclerotic heart disease and a resulting myocardial 
infarction, status post stent placement and sinus 
bradycardia, due to VA medical treatment.

(The claims for payment or reimbursement of medical expenses 
incurred during hospitalizations from July 15-17 and August 
13-14, 2002, at Canton-Potsdam Hospital, and from July 17-19, 
2002 at Fletcher Allen Hospital will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1949 to May 1952.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board remanded this case in May 2008 to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  This additional development specifically 
included, in August 2008, sending the veteran a statement of 
the case (SOC) concerning this claim since he had initiated 
an appeal of this claim by filing a timely notice of 
disagreement (NOD).  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  And in October 2008, after receiving the SOC 
on remand, he filed a timely substantive appeal (VA Form 9) 
to perfect his appeal of this claim to the Board.  38 C.F.R. 
§§ 20.200,  20.302 (2008).  The AMC has since returned the 
file to the Board for appellate adjudication of this claim.

It is also worth mentioning that, in May 2008, the Board 
separately remanded the veteran's other claims for payment or 
reimbursement of medical expenses he had incurred during 
hospitalizations from July 15-17 and August 13-14, 2002, at 
the Canton-Potsdam Hospital, and from July 17-19, 2002 at 
Fletcher Allen Hospital.  But the additional remand 
development of these other claims has not been completed, so 
the Board is only deciding the claim for § 1151 compensation.  
Once the additional development of those other claims is 
completed, the Board will issue another decision also 
deciding them (assuming they continue to be denied on 
remand).




FINDINGS OF FACT

1.  The veteran received cardiac treatment at the Massena, 
New York, Community-based Outpatient Clinic (CBOC), and its 
parent facility, the Syracuse, New York VA Medical Center 
(VAMC), from May through June 2002.  On July 15, 2002, 
he suffered a myocardial infarction (i.e., heart attack).  He 
was treated by two different private providers for the 
immediate heart attack, and subsequent chest pains a month 
later.  

2.  There is no competent evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by any of the VA care providers in 
the care preceding or following the heart attack.  VA is not 
responsible for negligent treatment, if any, by private 
medical providers during the occurrence of the heart attack.

3.  There also is no indication the nature and severity of 
the veteran's heart disability was an event not reasonably 
foreseeable by VA treatment providers.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for 
arteriosclerotic heart disease and a resulting myocardial 
infarction.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.361 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.


In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
October and November 2002.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the veteran's 
claim in the August 2008 SOC, as per the instructions of the 
May 2008 Board remand - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his available service records, VA 
treatment records, and identified private treatment records.  
Notably, in his October 2008 substantive appeal, the veteran 
alleges that the duty to assist has not been met due to the 
RO's failure to obtain pertinent VA treatment records from 
the VA VAMC and VA North Country Clinic in Massena, New York.  
But, this contention has no merit, as a review of the claims 
file reveals that treatment records, relevant to his cardiac 
health problems in 2002, are already of record from the VA 
CBOC in Massena, New York, as well as from its parent 
facility, the Syracuse, New York VAMC.  Therefore, the Board 
is satisfied the RO has made reasonable efforts to obtain any 
identified medical records.  

And importantly, he was provided a VA compensation 
physician's opinion regarding his § 1151 claim in April 2003, 
so relatively recently, to assess the impact of his VA 
treatment during 2002, or lack of treatment as the case may 
be, with respect to his § 1151 claim.  The veteran asserts 
that he is entitled to a VA compensation examination to 
further assess his claim.  Since the April 2003 VA physician 
opinion specifically discounted his contentions of negligence 
by VA in providing him appropriate cardiac care, and there is 
no other competent evidence supporting his claim, the Board 
finds no basis for a further compensation examination.  There 
is already more than sufficient evidence of record to decide 
his claim.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis

The veteran claims that he is entitled to VA compensation 
benefits under 38 U.S.C.A. § 1151 (West 2002) for negligence 
by VA in not promptly scheduling him for necessary treatment 
which resulted in additional disability from a heart attack 
on July 15, 2002, and the VA was further negligent in not 
promptly providing follow-up treatment, resulting in further 
medical complications from the heart attack.  See October 
2008 substantive appeal (VA Form 9).  Specifically, the 
veteran states that, prior to the heart attack, he was being 
treated at the VA North Country Clinic in Massena, New York, 
which referred him to the Syracuse VAMC for a stress test, 
undertaken on May 29, 2002.  The physician who conducted the 
stress test allegedly told him that he had a blockage in his 
heart and follow-up treatment would be scheduled "right 
away."  However, he further contends that, despite his 
efforts, the Syracuse VAMC and Massena VA clinic failed to 
arrange and provide the appropriate treatment for the 
reported blockage in his heart.  He indicates that improper 
VA treatment resulted in his heart attack on July 15, 2002.  
And subsequent to that heart attack, the Syracuse VAMC failed 
to provide necessary follow-up treatment in a timely fashion, 
apparently producing further additional cardiac disability.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2008).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program 
has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  

Proximate cause may also be established where the veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

VA treatment records show that at a regularly scheduled 
primary care treatment at the Massena VA Clinic in February 
2002, he was found to have a history of chest pain, which 
though of questionable etiology, was not from a cardiological 
disorder.  It was likely attributable instead to his 
diabetes, hypertension, and GERD.  However, he was not 
clinically observed to have chest pain at that appointment.
Then, on May 21, 2002, at the Massena VA Clinic, he was 
diagnosed with an upper respiratory infection, and instructed 
to go to the ER if he developed any chest pain, shortness of 
breath or edema.  Later, on May 29, 2002, a cardiac nuclear 
stress test was performed at the Syracuse, New York VAMC, 
which diagnosed him with possible ischemia, though it was 
noted that he was to be further evaluated for ischemia before 
the start of an exercise program.  "Ischemia" is defined as 
deficiency of blood in a part, usually due to functional 
construction or actual obstruction of a blood vessel."  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 975 (31st ed. 2007).  

In addition, a June 2002 cardiac treatment at the Syracuse, 
VAMC showed that a nurse practitioner P.K., recommended 
lifestyle changes and beta-blockade medications.  And a July 
2006 treatment record observed that the Syracuse VAMC was 
notified by the Canton-Potsdam Hospital that the veteran was 
admitted on July 15, 2002 with a diagnosis of chest pain, and 
had a temporary pacer placed.  

Private treatment records show that the veteran was admitted 
to the Canton-Potsdam Hospital on July 15, 2002, for 
cardiac/heart symptoms and was transferred on July 17, 2002, 
to the Fletcher Allen Hospital for further treatment.  
Records from the Fletcher Allen Hospital indicate he was 
transferred "semi-urgently" and remained hospitalized until 
discharged on July 19, 2002.  He again was admitted to the 
Canton-Potsdam Hospital for chest pain from August 13, 2002 
to August 14, 2002.  

There is no evidence suggesting the veteran was not duly 
informed of any treatment in question and of its possible 
consequences and complications, so that is not at issue.  

Resolution of his § 1151 claim requires consideration of 
whether he has additional disability as a result of VA care 
or treatment, and if so, whether the VA care providers failed 
to exercise proper care in their treatment of him.  

In applying the criteria for the benefit sought to the 
circumstances of this case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  Provided this is established, the 
analysis then turns to closer examination of the question of 
causation.

Here, the evidence clearly shows that additional disability 
manifested after treatment at the Columbia VAMC in May-June 
2002.  That is, the veteran suffered a myocardial infarction 
(i.e., heart attack) on July 15, 2002.  The Board therefore 
does not dispute the fact that he manifested additional 
disability after VA treatment was rendered.  Still, the 
additional requirements for causation are not met.  However, 
it is unclear as to what, if any, additional disability was 
caused to the veteran's cardiac health after the occurrence 
of the July 2002 heart attack.  

Concerning actual causation, it is not enough to merely show 
additional disability, involving the veteran's heart attack, 
after the provision of preceding VA treatment during 2002.  
Rather, it must be established that the medical or surgical 
treatment rendered resulted in his additional disability.  
Again, if it is shown merely that he received medical care or 
treatment, and has additional disability, that in and of 
itself would not demonstrate actual causation.  See 38 C.F.R. 
§ 3.361(c)(1).  And in this critical respect, his claim is 
clearly deficient.  

In this regard, the April 2003 VA physician's opinion 
provides highly probative evidence against this proposition 
that the veteran suffered additional disability due to, or as 
a result of, VA cardiac treatment in question.  That is, the 
April 2003 compensation physician opined that "there was no 
inordinate delay in treating for his cardiac condition or 
further evaluation of his cardiac condition."  So, here, 
there is simply no competent evidence indicating that the 
VA's cardiac treatment, or even the claimed lack of 
treatment, actually caused any additional disability, 
especially a heart attack and any resultant medical 
complications.  

There is also no actual causation for alleged improper VA 
follow-up care after the heart attack, and any purported, 
resultant additional disability, of residuals of the heart 
attack.  Indeed, the April 2003 VA physician's opinion stated 
that "[h]e apparently did well after the stents were placed 
[by a cardiac catheterization on July 17, 2002 at Fletcher 
Allen]..."  

Moreover, there is simply no competent evidence of record 
establishing any medical care provided by the Syracuse VAMC, 
Massena CBOC, or any other VA provider proximately caused the 
veteran additional disability, of a heart attack in July 
2002.  Nor is there any competent evidence showing proximate 
causation between any alleged lack of follow-up treatment by 
the VA, subsequent to the heart attack, and any resulting 
medical complications-which again, have not been 
substantiated.  See 38 C.F.R. § 3.361(d)(1).  There are 
simply no medical records indicating there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing any 
of the medical treatment at issue.  The veteran has not shown 
that VA failed to exercise the degree of care expected by a 
reasonable treatment provider.  

To the contrary, the evidence of records weighs against the 
veteran's claim of negligence by the VA.  The April 2003 VA 
physician's opinion concluded that 
"...I do not find any fault or any blame to placed on the VA 
as far as any deviation from the standard of care that would 
have led to myocardial infarction, which was a silent 
myocardial infarction."  This opinion was based on a review 
of his claims file for the pertinent medical and other 
history, including the records of the treatment at issue, and 
is supported by sound rationale.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  

Further complicating the veteran's claim is the concurrent 
provision of medical care by two private providers, namely 
Canton-Potsdam Hospital during July 15-17, 2002 and again 
during August 13-14, 2002, and also, Fletcher Allen Hospital, 
during July 17-19, 2000.  However, there are no grounds for a 
§ 1151 claim by substantiating negligent treatment against a 
private provider, even if this was proved, and here it has 
not been.

There is also no basis for establishing proximate causation 
by VA treatment by showing the veteran's additional 
disability was an event not reasonably foreseeable, as the 
veteran does not even contend this, nor does any competent 
evidence substantiate that notion.  See 38 C.F.R. § 
3.361(d)(2).  That is, there is no indication that the nature 
and severity of the veteran's heart attack, and its 
residuals, were events not reasonably foreseeable by VA 
treatment providers.

The Board also has considered the veterans' lay statements in 
support of his claim.  While he is competent to state what 
symptoms he has experienced, his statements do not constitute 
competent medical evidence on the medical questions of 
whether the VA provided inappropriate and untimely cardiac 
treatment that resulted in a heart attack, and whether the 
nature of VA's medical care was careless, negligent, or 
otherwise at fault.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  See, too, Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Furthermore, he is not competent to relate what a doctor 
purportedly stated to him concerning the urgency of 
treatment, or nature of a cardiac disorder.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
his heart attack as result of VA medical treatment.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.




ORDER

The claim for § 1151 compensation for arteriosclerotic heart 
disease and a resulting myocardial infarction, due to VA 
medical treatment, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


